IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,826


EX PARTE RAMIRO VASQUEZ RODRIGUEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAMERON COUNTY



Per Curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Article 11.07, V.A.C.C.P. Applicant was convicted of the felony offense of driving
while intoxicated, and punishment was assessed at twenty years imprisonment.  Applicant
conviction was affirmed on appeal.  Rodriguez v. State, No. 13-00-00348-CR(Tex. App. --
Corpus Christi, delivered June 14, 2001, no pet.).
	Applicant contends, inter alia, that he was denied an opportunity to file a petition for
discretionary review because neither he nor his counsel was timely notified that his motion for
rehearing had been denied.  The trial court, based upon the record, recommended that relief be
granted.  The record reflects that the Applicant is entitled to relief.
	Habeas corpus relief is granted, in part, and Applicant is granted leave to file an out-of-time petition for discretionary review from his conviction in cause number 1999-CR-1559-D
from the 103rd Judicial District Court of Cameron County.  Applicant is ordered returned to
the point at which he can file a meaningful petition for discretionary review.  For purposes of
the Texas Rules of Appellate Procedure, all time limits shall be calculated as if the Court of
Appeals' decision had been rendered on the day the mandate of this Court issues.  We hold that
should Applicant desire to seek discretionary review, he must take affirmative steps to see that
his petition is filed in the Court of Appeals within thirty days of the date the mandate of this
Court has issued.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 
(Tex. Crim. App. 1997).

DELIVERED:  NOVEMBER 12, 2003
DO NOT PUBLISH